 Case: 4:19-cv-00425-JAR Doc. #: 27 Filed: 09/09/20 Page: 1 of 2 PageID #: 146




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


       LONNIE SNELLING                            )
       individually and as assignee,              )
                                                  )
                    Plaintiff,                    )
                                                  )
              vs.                                 )           Case No. 4:19-cv-00425-JAR
                                                  )
       ERRAN ALLEN DAVIS, et al.,                 )
                                                  )
                    Defendants.                   )

                                   MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Reconsideration. (Doc. 26). On

March 8, 2019, Plaintiff filed a complaint alleging fraud, unjust enrichment, and negligent

infliction of emotional distress in relation to Defendant Erran Allen Davis’ marriage to Plaintiff’s

daughter and subsequent recovery of survivor benefits upon her death. (Doc. 1). Despite multiple

status conferences and extensions, Plaintiff failed to obtain service on any Defendants for well

over a year. On May 27, 2020, Magistrate Judge David Noce entered a Report and

Recommendation (“R&R”) recommending to this Court that the case be dismissed without

prejudice due to Plaintiff’s failure to file an amended complaint or obtain service of process. (Doc.

23). Plaintiff had 14 days to object to the R&R and failed to do so. Accordingly, on June 15, 2020,

this Court sustained, adopted, and incorporated the R&R and dismissed the case without prejudice.

(Doc. 25).

       Plaintiff now moves for reconsideration, arguing that he had rescinded consent to the

magistrate judge’s jurisdiction. (Doc. 26). Plaintiff has not specified the rule under which he has

moved. In accordance with Eighth Circuit precedent, this Court will treat Plaintiff’s motion for
    Case: 4:19-cv-00425-JAR Doc. #: 27 Filed: 09/09/20 Page: 2 of 2 PageID #: 147




reconsideration as a Fed. R. Civ. P. 59(e) motion to alter or amend a judgement because it is

directed at a dispositive order. 1 See Broadway v. Norris, 193 F.3d 987, 989 (8th Cir. 1999) (“Rule

59(e) motions are motions to alter or amend a judgment, not any nonfinal order.”). Rule 59(e)

motions “serve the limited function of correcting ‘manifest errors of law or fact or to present newly

discovered evidence.’” Innovative Home Health Care, Inc. v. P.T.-O.T. Associates of the Black

Hills, 141 F.3d 1284, 1286 (8th Cir. 1998) (quoting Hagerman v. Yukon Energy Corp., 839 F.2d

407, 414 (8th Cir. 1988)).

        Plaintiff has not demonstrated any manifest errors of law or fact requiring this Court to

alter its judgment. Fed. R. Civ. P. 72(b)(2) provides a party 14 days to object after being served

with a copy of a magistrate judge’s recommended disposition. Plaintiff was specifically advised

by the R&R that he had 14 days to file any written objection. This Court properly dismissed the

case without prejudice after Plaintiff failed to timely object.

        Accordingly.

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Reconsideration (Doc. 26) is

DENIED.



        Dated this 9th day of September, 2020.


                                                         ________________________________
                                                         JOHN A. ROSS
                                                         UNITED STATES DISTRICT JUDGE




1
  The Court would reach the same conclusion if Plaintiff’s motion were examined as a motion for relief from a final
judgment, order, or proceeding under Fed. R. Civ. P. 60(b)
